Citation Nr: 1341218	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lung disorder to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to December 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was remanded to the RO in October 2009, June 2011, and February 2013.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2013.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that service connection is warranted for the cervical spine disability and chronic obstructive pulmonary disease.  At the videoconference hearing before the Board in September 2013, the Veteran identified pertinent VA treatment records.  The Veteran stated that he first sought treatment for the cervical spine disability at a VA medical facility in the 1980's.  See the Board Hearing Transcript dated in September 2013, pages 5-6.  He stated that the VA facility was John D. Medical Center which was formerly named Allen Park.  Id.  The Veteran stated that he was currently treated at the VA Dingell facility.  Id.  The Veteran also indicated that he had a pneumothorax in 1980 and he was treated at VA.  See the Board Hearing Transcript dated in September 2013, pages 9-10.    

Thus, the RO/AMC should obtain copies of all records of VA treatment for the claimed cervical spine disability and the lung disorder dated from 1980 to 2002 and from July 2011 to present from the VA healthcare system in Michigan including the Detroit VA health care facility, the John D. VA Medical Center, Allen Park VA Medical Center and the Dingell VA facility.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the June 2011 Board remand, the Board instructed the RO/AMC to make attempts to obtain copies of the Veteran's treatment records from Dr. Lerner.  The Veteran submitted a completed authorization for Dr. Lerner in July 2011 but it does not appear that VA made an attempt to obtain treatment records from Dr. Lerner.  

The U.S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this matter must be remanded to the AMC in order to obtain substantial compliance with the instructions of the June 2011 remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA clinical records showing treatment of the claimed cervical spine disability and the lung disorder dated from 1980 to 2002 and from July 2011 to present from the VA healthcare system in Michigan including the Detroit VA health care facility, the John D. VA Medical Center, Allen Park VA Medical Center, and the Dingell VA facility. 

2.  Contact the Veteran by letter and request that he provide sufficient information and authorization to enable the RO/AMC to obtain any copies of treatment records from Dr. Lerner.  If the Veteran provides the completed authorization, request legible copies of all pertinent clinical records from Dr. Lerner that have not been previously obtained, and incorporate them into the Veteran's claims file.   

3.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


